      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 1 of 21



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ASCEND PERFORMANCE MATERIALS
OPERATIONS LLC,

                   Plaintiff,                          JURY TRIAL DEMANDED

        v.
                                                       Civil No. _____________________
UNION PACIFIC RAILROAD COMPANY,
BNSF RAILWAY COMPANY, CSX
TRANSPORTATION, INC, and NORFOLK
SOUTHERN RAILWAY COMPANY,

                   Defendants.

                                           COMPLAINT

        Plaintiff Ascend Performance Materials Operations LLC, formerly known as Ascend

Performance Materials LLC (“Plaintiff”), complains as follows:

                                   NATURE OF THE ACTION
        1.     This is an antitrust action charging the four largest United States-based Class I

railroads with price fixing in violation of Section 1 of the Sherman Act.

        2.     Defendants BNSF Railway Company (“BNSF”), Union Pacific Railroad Company

(“UP”), CSX Transportation, Inc. (“CSX”) and Norfolk Southern Railway Company (“NS”)

(collectively, “Defendants”) conspired to fix, raise, maintain, and/or stabilize prices of rail freight

transportation services sold in the United States by imposing uniform rail fuel surcharges. A rail

fuel surcharge is a separately-identified fee above and beyond the base rate for transportation and

is charged by the railroads purportedly to compensate for increases in the cost of fuel (“Rail Fuel

Surcharge”). Through their collective action, the Defendants conspired to impose Rail Fuel

Surcharges that far exceeded any increases in the Defendants’ actual fuel costs, and thereby

collected millions, if not billions, of dollars of additional profits during the conspiracy period,

including millions of dollars in additional revenue from Plaintiff in this case.

        3.     Defendants’ conspiracy has been the subject of class action litigation for several

years. See In re Rail Freight Fuel Surcharge Antitrust Litig. (Rail Freight), 292 F. Supp. 3d 14


COMPLAINT                                                                                 Page 1 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 2 of 21



(D.D.C. 2017). While denying class certification, the U.S. District Court for the District of

Columbia, noted that the “documentary evidence is strong evidence of conspiracy and class-wide

injury.” Id. at 32. The Court found that the “evidence of conspiracy and defendants’ intent to

uniformly apply and enforce new, more aggressive fuel surcharges” was “substantial.” Id. at 102.

In particular, the Court found that there was “substantial documentary evidence that indicates that

defendants (1) created new, aggressive fuel surcharge formulas for carload traffic; (2) intended to

apply their fuel surcharge programs as widely as possible to all or virtually all of their customers

through new policies; and (3) viewed their fuel surcharge programs as profit centers.” Id. at 103.

        4.     Defendants’ imposition of uniform Rail Fuel Surcharges faced a significant hurdle

because Defendants already had a well-established and reliable mechanism for recovering their

fuel costs. As of 2003, the vast majority of rail freight transportation agreements included rate

escalation provisions based on an index called the All-Inclusive Index (“AII”), which weighted a

variety of cost factors, including fuel. The AII already permitted full recovery by the railroads of

actual fuel cost increases, no matter how large.

        5.     Defendants, however, orchestrated a scheme to remove fuel as a factor from the

AII, thus allowing them to impose separate, stand-alone Rail Fuel Surcharges. A railroad trade

organization called the Association of American Railroads (“AAR”) published the AII.

Defendants controlled and dominated the AAR, and the CEOs of each Defendant were members

of the AAR’s board. Through their collective action, Defendants caused the AAR to publish a

new cost escalation index called the All-Inclusive Index Less Fuel (“AIILF”) that did not include

a fuel component.

        6.     The AAR’s adoption and publishing of the AIILF as a result of Defendants’

collective action paved the way for Defendants’ widespread implementation of new Rail Fuel

Surcharges. Defendants deployed these Rail Fuel Surcharges systematically, aggressively, and

uniformly. These Rail Fuel Surcharges were based on mutually agreed formulas that allowed

Defendants to charge identical surcharge rates month after month. As the District Court noted,

“the evidence shows that defendants employed these fuel surcharges in lockstep” and “sought to

apply fuel surcharges to as many customers as possible.” Rail Freight, 292 F. Supp. 3d at 104.

COMPLAINT                                                                              Page 2 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 3 of 21



These new “fuel surcharges” were not tied to the actual cost of fuel and, instead, were calculated

as a percentage increase on the total base rate of freight transportation, allowing the “fuel

surcharges” to function as an across-the-board increase on freight prices.

        7.     As a direct and proximate result of Defendants’ price fixing conspiracy, Defendants

restrained competition in the market for rate-unregulated rail freight transportation services and

injured Plaintiff in its business and property. Plaintiff paid a higher price for unregulated rail

freight transportation than it would have paid absent Defendants’ concerted unlawful activity.

Plaintiff spent millions of dollars on rail transportation provided by Defendants from 2003 through

2008, a significant amount of which appears to be attributable to Defendants’ Rail Fuel Surcharges.

        8.     Plaintiff seeks damages for excessive rates imposed as a result of Defendants’

conspiracy on rail freight shipments made under private transportation contracts and through other

means exempt from rate regulation under federal law. Plaintiff does not seek damages or relief

arising from fuel surcharges imposed on rate-regulated freight transportation.
                                             PARTIES

        9.     Plaintiff Ascend Performance Materials Operations LLC, formerly known as

Ascend Performance Materials LLC (“Plaintiff”), is a Delaware limited liability company with its

principal place of business in Houston, Texas. Plaintiff, through its predecessor-in-interest, Solutia

Inc., purchased unregulated rail freight transportation services from Defendants during the 2003

through 2008 conspiracy period. During 2003 through 2008, one or more of the Defendants
assessed Rail Fuel Surcharges on Plaintiff in connection with that unregulated rail freight

transportation. The prices Plaintiff paid to Defendants for unregulated rail freight transportation

services on which Rail Fuel Surcharges were imposed were greater than the prices Plaintiff would

have paid absent the conspiracy alleged herein. Plaintiff has been injured in its business and

property as a result of Defendants’ antitrust violations.

        10.    Defendant CSX Transportation, Inc. (“CSX”) has its principal place of business at

500 Water St., Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily in

the eastern United States and Canada. CSX has railway lines throughout the eastern United States,

and it maintains coordinated schedules with other rail carriers to handle freight to and from other

COMPLAINT                                                                                Page 3 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 4 of 21



parts of the country (including in this District).

        11.      Defendant Norfolk Southern Railway Company (“NS”) has its principal place of

business at Three Commercial Place, Norfolk, Virginia 23510. NS is a major freight railroad

operating primarily in the eastern United States. NS has railway lines throughout the eastern

United States, and it maintains coordinated schedules with other rail carriers to handle freight to

and from other parts of the country (including in this District).

        12.      Defendant BNSF Railway Company (“BNSF”) has its principal place of business

at 2650 Lou Menk Drive, Fort Worth, Texas 76131. BNSF is a major freight railroad operating

primarily in the western United States. BNSF has railway lines throughout the western United

States, and it maintains coordinated schedules with other rail carriers to handle freight to and from

other parts of the country (including in this District).

        13.      Defendant Union Pacific Railroad Company (“UP”) has its principal place of

business at 1400 Douglas Street, Omaha, Nebraska 68179. UP is a major freight railroad operating

primarily in the western United States. UP has railway lines throughout the western United States,

and it maintains coordinated schedules with other rail carriers to handle freight to and from other

parts of the country (including in this District).
                                  JURISDICTION AND VENUE

        14.      Plaintiff brings this action under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

recover treble damages as well as reasonable attorneys’ fees and costs from Defendants for the
injuries sustained by Plaintiff because of Defendants’ violations of Section 1 of the Sherman Act,

15 U.S.C. § 1.

        15.      This Court has jurisdiction under 15 U.S.C. § 15 and 28 U.S.C. §§ 1331 and 1337.

        16.      Venue is proper in this judicial District under 15 U.S.C. §§ 15(a) and 22 and 28

U.S.C. § 1391. During the period of Defendants’ conspiracy, one or more of the Defendants

resided, transacted business, were found, or had agents in this District. A substantial part of the

events giving rise to Plaintiff’s claims occurred in this District. A substantial portion of the

affected interstate trade and commerce described below took place in this District.

        17.      This Court has personal jurisdiction over each Defendant because each Defendant

COMPLAINT                                                                               Page 4 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 5 of 21



transacted business in this District, directly or indirectly marketed, sold and delivered rail

transportation services in this District, has substantial aggregate contacts with this District, and

engaged in an illegal price fixing conspiracy that was directed at and had the intended effect of

causing injury to persons and entities residing in, located in, or doing business in this District.

                          INTERSTATE TRADE AND COMMERCE

        18.    Defendants’ unlawful activities had a direct, substantial, and reasonably

foreseeable effect on interstate commerce.

        19.    During the period of the conspiracy, Defendants accounted for over 90% of all rail

shipments within the United States.

        20.    The activities of Defendants and their co-conspirators were within the flow of and

substantially affected interstate commerce. Defendants sold and carried out rail shipments in a

continuous and uninterrupted flow of interstate commerce to shippers and customers throughout

the United States. Defendants used instrumentalities of interstate commerce to sell and market rail

freight transportation services.
                    DEREGULATION OF THE RAILROAD INDUSTRY

        21.    Congress deregulated the railroad industry when it passed the Staggers Rail Act of

1980 (“Staggers Act”).     The Staggers Act caused a dramatic change in the evolution of U.S.

railroads. After decades of regulatory control over virtually every aspect of railroads’ economic

operations, the Staggers Act freed the railroads to set market rates for rail freight transportation.
        22.    Before the Staggers Act, freight railroads generally would only charge the

published tariff rates that the railroads filed with the U.S. government’s Interstate Commerce

Commission. During this pre-Staggers Act time period, railroads could apply to the Interstate

Commerce Commission for across-the-board rate increases which could then lawfully be

implemented on a collective basis.

        23.    After passage of the Staggers Act, by contrast, more than 75% of all rail shipments

move under private transportation contracts that are not rate-regulated or that otherwise are exempt

from rate regulation. For this rate-unregulated traffic, the railroads cannot turn to an agency to

obtain across-the-board increases in freight rates and cannot lawfully collude to set those rates.

COMPLAINT                                                                                 Page 5 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 6 of 21



        24.     The railroad industry also became highly concentrated with the four defendant

railroads (BNSF, UP, CSX, NS) operating over 90% of all railroad track in the U.S. and accounting

for approximately 94% of all rail freight revenue. Because there are high fixed costs and

significant barriers to entry in the railroad industry, there is only a fringe or niche market of smaller

carriers and these carriers provide only negligible competition. This combination of a highly

concentrated market protected by high barriers to entry provided Defendants with an environment

conducive to anti-competitive conduct and collusive pricing.

        25.     Congress deregulated the railroad industry in large part to try to promote

competition and reduce freight rates.        But the defendant railroads took advantage of their

oligopolistic industry by conspiring to collectively charge shippers supracompetitive rates.
                     DEFENDANTS INTRODUCE FUEL SURCHARGES

        26.     By the early 2000s, the railroad industry had consolidated to the point where further

mergers were unlikely if not impossible. In March 2000, in response to a proposed merger between

Defendant BNSF and Canadian National Railway Co., the U.S. government’s Surface

Transportation Board (the successor to the Interstate Commerce Commission) imposed a

moratorium on new mergers. The Surface Transportation Board then promulgated more standards

for merger review, effectively cutting off further consolidation as an avenue for revenue growth.

        27.     In this environment, Defendants lacked the legal means to implement a traditional

across-the-board price increase. Due to deregulation, Defendants could no longer turn to the
Interstate Commerce Commission or later to the Surface Transportation Board for across-the-

board rate increases, nor could Defendants unilaterally raise rates without losing market share to

their competitors.

        28.     Faced with the threat of competition from one another, Defendants could not

unilaterally raise prices through the use of Rail Fuel Surcharges or through other means. As BNSF

noted in a 2002 internal report, “our rail competitors do not [use fuel surcharges,] and we therefore

are hard pressed to achieve it.” See Rail Freight, 292 F. Supp. 3d. at 103. In a January 2003

memo, BNSF’s then-Chief Marketing Officer Chuck Schultz noted that “any increase in fuel

surcharges would result in a decrease in prices of the same amount in order to remain competitive.”

COMPLAINT                                                                                   Page 6 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 7 of 21



Id. at 104.

        29.    Unlike the risk of competition amongst each other, Defendants were well protected

from outside competition. The railroad industry’s significant barriers to entry—such as high fixed

costs required to create and maintain railroad infrastructure—gave Defendants a large competitive

advantage over potential new entrants. Defendants’ businesses were concentrated in commodities

and distances over which rail is the most cost-efficient mode of transportation, significantly

reducing the risk of competition from non-railroad competitors.

        30.    Defendants were protected from the threat of competition from outsiders but were

not able to raise prices unilaterally without ceding market share to each other. The only practicable

way for Defendants to increase prices across-the-board without sacrificing short-term revenues

was through a uniform surcharge applied to as many customers as possible. Under the guise of

addressing rising fuel prices, Defendants colluded to create and implement the Rail Fuel

Surcharges, which effectively operated as across-the-board rate increases.

        31.    After passage of the Staggers Act, the railroads increasingly entered into private

freight transportation contracts that included cost escalation provisions tied to the AII and the Rail

Car Adjustment Factor (“RCAF”), which is based on the AII. The AAR published both the RCAF

and the AII, and both indexes included fuel costs as a factor. The AII and RCAF weighted a

number of cost factors—labor, fuel, materials and supplies, equipment rents, depreciation, interest,

and other expenses—so that the actual impact of particular cost increases (e.g., for fuel) would be

reflected in the index. The AII and RCAF would capture any actual increase in fuel costs no matter

how small or large. The indexes and the weighted factors within them were designed for this

purpose.

        32.    In 2003, Defendants seized upon fuel as the means to create the type of across-the-

board rate increases that the railroads could no longer achieve through a regulatory process.

Defendants embarked on and implemented an agreed plan to remove fuel costs from the AII (and

thus from the RCAF based on the AII) so that Defendants could apply separate “fuel surcharges.”

Defendants controlled and dominated the AAR and conspired to cause it to publish the AIILF.

This new index no longer weighted fuel against other cost factors, allowing Defendants to use the

COMPLAINT                                                                                Page 7 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 8 of 21



separate “fuel surcharges” to raise total freight prices by a given percentage—and that is precisely

what Defendants proceeded to do.

        33.    Prior to 2003, at least some of the Defendants imposed so-called “fuel surcharges”

on private rail freight transportation, but Defendants applied these fuel surcharges only in isolated

instances, and each Defendant had different fuel surcharge rates, reflecting among other things the

differing fuel costs of each railroad. At that time, such surcharges were the exception, and railroads

widely used the AII and RCAF indexes to capture fuel costs as well as other costs. Defendants,

then acting unilaterally and without the benefit of coordination, faced difficulties forcing shippers

to accept fuel surcharges due to competition. As a result, prior to July 2003, Defendants did not

consistently apply fuel surcharges to all contracts and often modified or waived fuel surcharges in

exchange for base rate increases.
                  DEFENDANTS’ FIRST STEPS OF PRICE COLLUSION

        34.    In 2003, Defendants took a series of coordinated actions to switch to a new system

that would allow the uniform, widespread use of Rail Fuel Surcharges, not merely as a cost

recovery device but as a mechanism to enhance revenue.

        35.    From at least the spring of 2003 and continuing through at least 2008, top

executives from each Defendant met with each other regularly. Defendants’ top executives met

and discussed their industry at AAR board meetings and biannual meetings of the National Freight

Transportation Association. These meetings and others among Defendants’ executives provided
the opportunity for discussion and, ultimately, coordination of Defendants’ fuel surcharge

programs.

        36.    Western Railroads. As early as July 2003, the two western railroads, BNSF and

UP, began to coordinate their Rail Fuel Surcharges. Prior to this time, UP had adjusted its fuel

surcharge monthly based on the price of West Texas Intermediate crude oil settled in Cushing,

Oklahoma (“WTI Index”). In contrast, BNSF had based its fuel surcharge on the U.S. Department

of Energy On-Highway Diesel Fuel Price Index (“HDF Index”). In or about July 2003, UP

switched to the HDF Index pursuant to an agreement with BNSF. From that point on, BNSF and

UP moved in lockstep and charged the exact same Rail Fuel Surcharge percentage each month

COMPLAINT                                                                                Page 8 of 21
 125742415v1
      Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 9 of 21



through at least 2007. BNSF and UP calculated these Rail Fuel Surcharges as a percentage

increase on the total cost of the freight transport, regardless of the actual cost of fuel for the

transport job.

        37.      BNSF and UP agreed to administer their HDF Index-based Rail Fuel Surcharges in

precisely the same way. If the HDF Index measured the U.S. average price of diesel fuel as equal

to or lower than $1.35 per gallon, BNSF and UP did not apply a surcharge. When the HDF Index

exceeded $1.35 per gallon, BNSF and UP both applied a surcharge of 0.5% of the total base rate

for every five-cent increase above $1.35 per gallon. For example, if the HDF Index rose to $1.55

per gallon, BNSF and UP would apply a surcharge of 2% of the total base rate.

        38.      BNSF and UP also coordinated when they would change their fuel surcharge. They

agreed that they would apply the Rail Fuel Surcharge to shipments beginning the second calendar

month after a change in the HDF Index average price calculation. If the HDF index average price

changed in January, BNSF and UP would announce their new Rail Fuel Surcharge percentage on

February 1 (always on the first day of the month), and then apply the surcharge to shipments

occurring in March. BNSF and UP published their monthly fuel surcharge percentages on their

websites, making any deviation from cartel pricing easily detectable.

        39.      BNSF’s and UP’s agreement and coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for their

Rail Fuel Surcharge programs—including using the HDF Index, setting the trigger point at $1.35

per gallon of diesel fuel, employing a 0.5% surcharge for every five-cent increase above the trigger

price, and applying the surcharge in the second calendar month after the HDF Index average price

had changed.

        40.      UP’s adoption of the same Rail Fuel Surcharge plan as BNSF in July 2003 is

striking evidence of concerted conduct. Just two months earlier, UP had announced an entirely

different modification to its then-existing fuel surcharge program. In April 2003, UP modified the

trigger points it used for adjusting surcharges in its program but did not change the index it

employed. The fact that two months later UP switched indexes and began charging exactly the

same surcharges as BNSF indicates that UP’s switch was the result of concerted conduct with

COMPLAINT                                                                              Page 9 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 10 of 21



BNSF.

        41.    Even after agreeing to coordinate their fuel surcharges, BNSF and UP still faced a

significant barrier to widespread use of fuel surcharges. Most shipment contracts contained cost

escalation provisions based on the AII or the RCAF, which is based on the AII. The AII and RCAF

indexes already accounted for fuel in their escalation rates and allowed Defendants to accurately

recover for any increases in fuel costs no matter how high. Defendants agreed to solve this problem

by conspiring to remove fuel from the widely used cost escalation indexes, paving the way for

widespread imposition of the new fuel surcharge program in which all four Defendants could

participate and from which they could enjoy excessive profits.

        42.    In the fall of 2003, BNSF and UP initiated an effort to get all Defendants to agree

to remove fuel costs as a factor from the AII (and thus the RCAF based on the AII) and to instead

apply artificially high Rail Fuel Surcharges as a revenue enhancement mechanism. Defendants

agreed to create and implement coordinated fuel surcharge programs, and to enforce their

agreement through a variety of means.

        43.    Defendants dominated the AAR board and caused the AAR to announce in

December 2003 the creation of an unprecedented new All Inclusive Index Less Fuel (“AIILF”).

Per the AAR’s announcement in December 2003, the new AIILF “is calculated using the same

components and methods as the All-Inclusive Index uses for the Rail Cost Adjustment Factor, with

the exception of the exclusion of the fuel component.” This announcement and the underlying

decision to create the new fuel-excluded index were the product of Defendants’ collective action

and could not have been accomplished without the conspiracy. The new AIILF specified the fourth

quarter of 2002 as its base period.

        44.    Defendants conspired to cause the AAR to inaugurate the AIILF so that they could

begin assessing separate, stand-alone Rail Fuel Surcharges, applied against the total cost of rail

freight transportation, and coordinate that practice. The creation of this new index was an

important, carefully-planned step that Defendants took collectively to allow implementation and

continuation of their price fixing conspiracy—a conspiracy to widely impose fuel surcharges

against the entire cost of rail freight transportation and thereby to obtain additional revenues far

COMPLAINT                                                                             Page 10 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 11 of 21



beyond any actual increases in fuel costs.

        45.    Never in the AAR’s history had it created a cost escalation index without a fuel

component. This action was a notable departure from the established practice in the industry.

        46.    Eastern Railroads. Almost immediately after the announcement in December 2003

of the new All Inclusive Index Less Fuel, and pursuant to the conspiracy, the two eastern railroads,

CSX and NS, suddenly moved into lockstep with fuel surcharges based on the WTI Index. This

synchronization was part and parcel of, and flowed from, the agreements reached and implemented

by Defendants in late 2003.

        47.    CSX and NS agreed to apply a fuel surcharge whenever the monthly average WTI

price exceeded $23 per barrel of crude oil. CSX and NS increased their rates by 0.4% for every

$1 that the price of WTI oil exceeded $23 per barrel. For example, if the price of WTI oil was $28

per barrel, the fuel surcharge percentage would be 2%.

        48.    CSX and NS also adopted the same fuel surcharge price timing used by BNSF and

UP. Like BNSF and UP in the west, CSX and NS in the east changed their fuel surcharges two

calendar months after the WTI Index had adjusted. If the WTI average price exceeded $23 per

barrel in January, the eastern railroads would assess the applicable fuel surcharge percentage to all

bills of lading dated in the month of March. In this way, Defendants could apply exactly the same

fuel surcharge percentage month after month. Like BNSF and UP, CSX and NS published their

monthly fuel surcharge percentages on their websites, making any deviation from cartel pricing

easily detectable.

        49.    CSX’s and NS’s agreement and coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for their

Rail Fuel Surcharge programs—including using the WTI Index, setting the trigger point at $23 per

barrel, employing a 0.4% surcharge for every $1 increase above the trigger price, and applying the

surcharge in the second calendar month after the average price of WTI oil had changed.

        50.    After the conspiratorial publication of the AIILF, Defendants began to apply Rail

Fuel Surcharges as a separate item on shippers’ bills. Defendants used monthly changes to their

Rail Fuel Surcharges as an easy way to increase revenues in an across-the-board manner. While

COMPLAINT                                                                              Page 11 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 12 of 21



facially different, the WTI-based Rail Fuel Surcharges employed by CSX and NS in the east, and

the HDF-based Rail Fuel Surcharges employed by BNSF and UP in the west, in practice produced

nearly identical rate escalations.

        51.     There was no legitimate business justification or natural explanation for the

collective action of Defendants to cause the AAR to adopt and publish the AIILF or collectively

to adopt rate-based Rail Fuel Surcharges. Such “revenue-based” fuel surcharges bore no direct

relationship to Defendants’ actual increase in fuel costs. The fuel surcharge program was not a

cost recovery mechanism, but a revenue enhancement measure that could only have been

accomplished by Defendants’ conspiratorial action of removing fuel from the widely used cost

escalation indexes. The AII and RCAF both included a fuel cost component, and Defendants had

used these indices for decades to measure fuel-cost increases. As an empirical matter, the fuel

component of the AII and RCAF would have permitted Defendants to recover all of their increased

fuel costs throughout the conspiracy period. As a result, Defendants’ motivation in collectively

causing the adoption of the AIILF could not have been to obtain more accurate or more efficient

fuel cost recovery. Nor were Defendants’ actions independent responses to any common problem

of increasing or unrecovered fuel costs.

        52.     The creation and publication of a cost escalation index without a fuel component

was not mandated by any regulatory body and was not necessary for any Defendant to institute its

own individual fuel surcharge program. Instead, the creation of the Rail Fuel Surcharge program

starting in 2003 was the joint action of Defendants to achieve their collective goal of generating

additional profits through implementing revenue-based fuel surcharges that bore no relationship

to actual fuel costs.

        53.     As a result of the concerted action among Defendants, prices of Rail Fuel

Surcharges charged to rail shippers and customers like Plaintiff were raised to or maintained at

supracompetitive levels during the conspiracy period.

                          THE RAIL FUEL SURCHARGE SCHEME

        54.     Defendants agreed in 2003 to remove fuel from the AII and RCAF. This allowed

Defendants to apply separate Rail Fuel Surcharges as a percentage-multiplier on the total base rate

COMPLAINT                                                                            Page 12 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 13 of 21



for the rail freight transportation. These Rail Fuel Surcharges operated as an effective across-the-

board rate increase, raising revenue far beyond the actual costs of fuel (which could have been

accurately recovered through the AII and RCAF). Defendants applied these surcharges not only

to published tariff rates but to the private contracts and other traffic not subject to rate regulation

under federal law—such as the unregulated rates at issue here.

        55.    Pursuant to the conspiracy, BNSF and UP used the HDF Index, moved in lockstep,

and charged identical Rail Fuel Surcharges on a monthly basis. The chart below shows that

BNSF’s and UP’s Rail Fuel Surcharge percentages for freight shipments were different and varied

before July 2003 and were identical starting in July 2003.
                       Monthly Surcharge Percentages – Western Railroads

                               Month           BNSF            UP
                               Jun-02          1.0%           0.0%
                               Jul-02          1.0%           0.0%
                               Aug-02          0.0%           0.0%
                               Sep-02          0.0%           0.0%
                               Oct-02          1.0%           0.0%
                               Nov-02          2.0%           0.0%
                               Dec-02          2.5%           0.0%
                               Jan-03          2.0%           2.0%
                               Feb-03          2.0%           2.0%
                               Mar-03          2.5%           2.0%
                               Apr-03          4.5%           2.0%
                               May-03          2.0%           2.0%
                               Jun-03          3.0%           2.0%
                               Jul-03          2.5%           2.5%
                               Aug-03          2.0%           2.0%
                               Sep-03          2.0%           2.0%
                               Oct-03          2.5%           2.5%
                               Nov-03           2.5%           2.5%
                               Dec-03           2.5%           2.5%
                               Jan-04           2.5%           2.5%
                               Feb-04           2.5%           2.5%
                               Mar-04           3.5%           3.5%
                               Apr-04           3.5%           3.5%
                               May-04           4.0%           4.0%
                               Jun-04           4.5%           4.5%
                               Jul-04           5.0%           5.0%
                               Aug-04           5.0%           5.0%
                               Sep-04           5.0%           5.0%
                               Oct-04           6.0%           6.0%
                               Nov-04           7.0%           7.0%
                               Dec-04           9.0%           9.0%
                               Jan-05           9.0%           9.0%
                               Feb-05           8.0%           8.0%

COMPLAINT                                                                                Page 13 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 14 of 21



                              Mar-05          7.5%           7.5%
                              Apr-05          8.0%           8.0%
                              May-05         10.0%          10.0%
                              Jun-05         10.5%          10.5%
                              Jul-05          9.5%           9.5%
                              Aug-05         10.5%          10.5%
                              Sep-05         11.5%          11.5%
                              Oct-05         13.0%          13.0%
                              Nov-05         16.0%          16.0%
                              Dec-05         18.5%          18.5%
                              Jan-06         13.5%          13.5%
                              Feb-06         12.0%          12.0%
                              Mar-06         12.5%          12.5%
                              Apr-06         12.5%          12.5%
                              May-06         13.5%          13.5%
                              Jun-06         15.0%          15.0%
                              Jul-06         16.5%          16.5%
                              Aug-06         16.5%          16.5%
                              Sep-06         17.0%          17.0%
                              Oct-06         18.0%          18.0%
                              Nov-06         15.5%          15.5%
                              Dec-06         13.0%          13.0%
                              Jan-07         13.0%          13.0%
                              Feb-07         14.0%          14.0%
                              Mar-07         12.5%          12.5%
                              Apr-07         12.5%          12.5%
                              May-07         14.5%          14.5%
                              Jun-07         16.0%          16.0%

        56.    CSX and NS also charged customers uniform monthly Rail Fuel Surcharges. CSX

and NS based their Rail Fuel Surcharges on the WTI Index. The chart below shows that CSX’s

and NS’s Rail Fuel Surcharge percentages for carload shipments were different and varied before

March 2004 and were identical starting in March 2004 (shortly after the introduction of the AIILF)

through at least June 2007.

                      Monthly Surcharge Percentages – Eastern Railroads

                               Month           CSX           NS
                               Jun-03          2.4%         2.0%
                               Jul-03          2.4%         2.0%
                               Aug-03          3.2%         2.0%
                               Sep-03          3.2%         2.0%
                               Oct-03          3.6%         2.0%
                               Nov-03          2.4%         2.0%
                               Dec-03          3.2%         2.0%
                               Jan-04          3.6%         2.0%
                               Feb-04          4.0%         2.0%
                               Mar-04          4.8%         4.8%
                               Apr-04          4.8%         4.8%
COMPLAINT                                                                           Page 14 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 15 of 21



                               May-04           5.6%          5.6%
                               Jun-04           5.6%          5.6%
                               Jul-04           7.2%          7.2%
                               Aug-04           6.4%          6.4%
                               Sep-04           7.2%          7.2%
                               Oct-04           8.8%          8.8%
                               Nov-04           9.2%          9.2%
                               Dec-04          12.4%         12.4%
                               Jan-05          10.4%         10.4%
                               Feb-05           8.4%          8.4%
                               Mar-05           9.6%          9.6%
                               Apr-05          10.0%         10.0%
                               May-05          12.8%         12.8%
                               Jun-05          12.4%         12.4%
                               Jul-05          10.8%         10.8%
                               Aug-05          13.6%         13.6%
                               Sep-05          14.4%         14.4%
                               Oct-05          16.8%         16.8%
                               Nov-05          17.2%         17.2%
                               Dec-05          16.0%         16.0%
                               Jan-06          14.4%         14.4%
                               Feb-06          14.8%         14.8%
                               Mar-06          17.2%         17.2%
                               Apr-06          15.6%         15.6%
                               May-06          16.0%         16.0%
                               Jun-06          18.8%         18.8%
                               Jul-06          19.2%         19.2%
                               Aug-06          19.2%         19.2%
                               Sep-06          20.8%         20.8%
                               Oct-06          20.4%         20.4%
                               Nov-06          16.4%         16.4%
                               Dec-06          14.4%         14.4%
                               Jan-07          14.8%         14.8%
                               Feb-07          16.0%         16.0%
                               Mar-07          12.8%         12.8%
                               Apr-07          14.8%         14.8%
                               May-07          15.2%         15.2%
                               Jun-07          16.4%         16.4%


        57.    In stark contrast to this uniformity in Rail Fuel Surcharge percentages, fuel costs as

a percentage of operating costs and fuel efficiency differed widely among Defendants. Collusion

is the only rational explanation for Defendants in both the east and the west having identical Rail

Fuel Surcharges percentages month after month for over three years. The fact that Defendants

moved in uniform lockstep for a period of nearly 38 months indicates that Defendants were

coordinating their behavior and conspired to fix prices for Rail Fuel Surcharges. The advance

announcement of each Defendant’s Rail Fuel Surcharge rate was an important implementation and

COMPLAINT                                                                              Page 15 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 16 of 21



enforcement mechanism for the conspiracy.

        58.     Defendants’ use of Rail Fuel Surcharges tied to a percentage of the total base rate

rather than the actual cost of fuel allowed them to over-recover their actual fuel costs.

        59.     Defendants’ Rail Fuel Surcharges were also not aligned with Defendants’ actual

fuel costs because the surcharge rates did not account for Defendants’ improvements in fuel

efficiency. By calculating fuel surcharges as a percentage of the base shipping rate, Defendants

deflected attention from the cost savings they achieved through fuel efficiency gains.

        60.     Defendants’ uniform pricing only could have been achieved through an express

agreement followed by collective action decoupling fuel prices from the historical cost indexes

and agreeing to follow new, uniform programs for imposing stand-alone fuel surcharges.

Defendants’ purpose was to use increasing fuel costs as a pretext for implementing what were, in

effect, across-the-board rate increases.

        61.     Defendants’ behavior in implementing their uniform Rail Fuel Surcharge programs

advanced their collusive interest, and was inconsistent with Defendants individually pursuing their

independent, unilateral self-interest. In a competitive environment free of collusion, carriers with

lower fuel costs could impose a lower surcharge and increase market share at the expense of

competing railroads. Similarly, if a competitor increased their surcharge prices, another carrier

could maintain its current prices and attract market share away from its now-higher-priced

competitor. Defendants did not engage in such competitive behavior and instead adhered to a

collusive, industrywide pattern of uniform fuel surcharge pricing based on the total base rate of

the shipment.

                         OTHER ELEMENTS OF THE CONSPIRACY

        62.     At or about the time Defendants agreed to fix the Rail Fuel Surcharge prices,

Defendants took additional steps to further the conspiracy. First, Defendants began publishing

their Rail Fuel Surcharges publicly on their websites, facilitating detection of any deviations from

the collusive pricing.

        63.     Second, Defendants largely switched from offering long-term contracts to offering

contracts that were “re-priced” as often as monthly. Prior to the conspiracy, Defendants had

COMPLAINT                                                                              Page 16 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 17 of 21



allowed, and often preferred, long-term contracts ranging up to five years with clauses that did not

permit rate increases beyond a certain point, usually governed by the AII or the RCAF, or that

excluded fuel surcharges altogether. This switch allowed Defendants to quickly adjust pricing if

they observed any defection.

        64.    Defendants made this switch away from long-term contracts even though most

shippers preferred the former system as a means to minimize risk and make costs more predictable.

In a competitive environment, forcing customers to assume these greater risks without any

offsetting benefit (such as lower prices) would cause customers to seek alternatives, which should

in turn promote competition among carriers for their business. Instead, each of the Defendants

raised their prices and did not offer any compensation to customers for assuming the additional

risk of short-term contracts. Similarly, in a competitive market, one would expect that the railroads

would seek, as they had in the past, to reduce their own risks and lock-in market share by entering

into long-term contracts. Defendants collectively refused to offer long-term contracts and took no

steps (other than their mutual conspiracy) to minimize their own risks from fluctuations in demand.

        65.    Third, in furtherance of the conspiracy, Defendants declined to negotiate individual

discounts on the Rail Fuel Surcharges and overall contract rates, even though prior to mid-2003 it

had been customary for Defendants at least to entertain such negotiations. Shippers from many

industries, some with significant economic power, tried to negotiate their fuel surcharge

percentages, but were now told by Defendants that the Rail Fuel Surcharges were “not negotiable.”

In December 2002, before the conspiracy began, rail customer U.S. Magnesium negotiated out of

the application of a fuel surcharge with UP. Rail Freight, 292 F. Supp. 3d. at 100. One short year

later, after the conspiracy had begun, U.S. Magnesium was unable to do so because UP refused—

U.S. Magnesium was informed that “all contracts without fuel language will have fuel language

upon renewal. This is a mandate by UP management.” Id.

        66.    NS’s Vice President David Lawson admitted that “there was a policy [at NS] to

apply the standard fuel surcharge to as many customers as possible.” Id. at 104. BNSF’s Chief

Economist Sam Kyei emailed BNSF’s Chief Marketing Officer John Lanigan and explained that

contracts requiring the CEO’s signature “but excluding full fuel surcharge provisions [would] not

COMPLAINT                                                                              Page 17 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 18 of 21



be signed.” Id. This lack of negotiation aided Defendants in standardizing pricing along the lines

of their collusive agreement and made monitoring pricing among the co- conspirators easier.

        67.    Fourth, in furtherance of the conspiracy, Defendants decreased the use of “through

rates,” in which a customer would receive a single bill from either the originating railroad or the

terminating railroad for routes involving more than one railroad. Where a shipment required

movement on more than one railroad, Defendants moved increasingly to having rates billed

separately for each railroad, rather than as one quote for the entire shipment. Defendants made

this change, which could only result from their collective action, as part of their conspiracy for two

reasons: to provide transparency as to what each railroad was charging on multiple line shipments

and to allow each Defendant to bill separately for its applicable fuel surcharge.

        68.    Fifth, in furtherance of the conspiracy, Defendants agreed that none of them would

undercut agreed pricing or “steal” market share by using their increased revenues to subsidize

discounting of their underlying rates. Defendants’ market shares remained stable following the

2003 agreements.
                     DEFENDANTS’ SUPRACOMPETITIVE PROFITS

        69.    Defendants reaped huge, supracompetitive profits as a result of the success of their

conspiracy. Through their agreement to coordinate on Rail Fuel Surcharges, Defendants realized

billions of dollars in revenues in excess of their actual fuel costs. Defendants obtained these

supracompetitive profits at the expense of Plaintiff and the other customers on whom Defendants
imposed their surcharges during the conspiracy period.

        70.    Defendants reported increased revenues attributable to fuel surcharges in their

public filings during the conspiracy.

        71.    During the period of the conspiracy from July 2003 through at least December

2008, Defendants increased their market capitalization from approximately $40 billion to

approximately $105 billion. These dramatic increases are at least in part attributable to fuel

surcharge revenue realized by Defendants through their price fixing conspiracy.

        72.    Because of Defendants’ unlawful conduct, the Rail Fuel Surcharges Defendants

charged Plaintiff for unregulated rail freight transportation were fixed or stabilized at

COMPLAINT                                                                               Page 18 of 21
 125742415v1
        Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 19 of 21



supracompetitive levels. Defendants’ conspiracy deprived Plaintiff of the benefits of free, open,

and unrestricted competition in the market for unregulated rail freight transportation and

unlawfully restrained, suppressed, and eliminated competition in establishing the prices paid in the

United States for unregulated rail freight transportation. These effects began in 2003 and persisted

through at least 2008.

         73.    Plaintiff sustained injury to its business or property as a direct result of Defendants’

violations of Section 1 of the Sherman Act and Section 4 of the Clayton Act. Plaintiff was injured

by paying supracompetitive prices applied to unregulated rail freight transportation throughout the

U.S. as a result of Defendants’ illegal contract, combination, and conspiracy to restrain trade. The

federal laws were designed to punish and prevent the type of antitrust injury that Plaintiff suffered

here.
                                              COUNT I

           Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act

         74.    Plaintiff incorporates the allegations in the paragraphs above.

         75.    Defendants entered into and engaged in a contract, combination, or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act and Section 4 of the

Clayton Act.

         76.    The contract, combination, or conspiracy resulted in an agreement, understanding,

or concerted action between Defendants in furtherance of which Defendants fixed, maintained,
and standardized prices for Rail Fuel Surcharges for rail freight transportation handled through

private contracts and other means exempt from regulation. Such contract, combination, or

conspiracy constitutes a per se violation of the federal antitrust laws and is an unreasonable and

unlawful restraint of trade.

         77.    Defendants’ contract, combination, agreement, understanding, or concerted action

occurred within the flow of and substantially affected interstate and international commerce.

Defendants’ unlawful conduct was through mutual understandings or agreements between

Defendants.

         78.    Defendants’ contract, combination, or conspiracy has had at least the following

COMPLAINT                                                                                 Page 19 of 21
 125742415v1
     Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 20 of 21



effects:

                   a.      Prices Defendants charged Plaintiff for Rail Fuel Surcharges applied to

                           unregulated rail freight transportation were fixed and/or maintained at

                           supracompetitive levels;

                   b.      Defendants’ conduct deprived Plaintiff of the benefits of free, open, and

                           unrestricted competition in the market for rail freight transportation

                           services; and

                   c.      Defendants’ conduct unlawfully restrained, suppressed, and eliminated

                           competition in establishing the prices paid for, customers of, and territories

                           for rail freight transportation services.

           79.     As a proximate result of Defendants’ unlawful conduct, Plaintiff suffered injury in

that it paid supracompetitive prices for unregulated rail freight transportation services.
                                                        PRAYER

           Plaintiff is entitled to relief and respectfully requests that:

           (1)     this Court adjudicate and decree that the unlawful contract, combination, and

conspiracy alleged in Count I was an unreasonable restraint of trade or commerce in violation of

Section 1 of the Sherman Act and Section 4 of the Clayton Act;

           (2)     Plaintiff recover compensatory damages as provided by law and that this Court

enter judgment against Defendants on behalf of Plaintiff;
           (3)     this Court permanently enjoin and restrain each Defendant’s respective officers,

directors, agents, and employees, and all other persons acting on behalf of or in concert with them,

from continuing or maintaining the combination, conspiracy, or agreement at issue in this case;

           (4)     Plaintiff recover treble damages as provided by law;

           (5)     Plaintiff recover the costs of the suit, including attorneys’ fees and expenses, as

provided by law; and

           (6)     Plaintiff recover such other and further relief as the Court may deem just and

proper.



COMPLAINT                                                                                  Page 20 of 21
 125742415v1
        Case 4:20-cv-04336 Document 1 Filed on 12/23/20 in TXSD Page 21 of 21



                                  DEMAND FOR JURY TRIAL

         In accordance with FRCP 38(a), Plaintiff demands a jury trial as to all issues triable by a

jury.

Dated: December 23, 2020                      Respectfully submitted,

                                              By:
                                                    DAVID C. KENT
                                                    ATTORNEY-IN-CHARGE
                                                    Texas State Bar No. 11316400
                                                    Southern District No. 9006
                                                    david.kent@faegredrinker.com

                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              1717 Main Street, Suite 5400
                                              Dallas, Texas 75201
                                              Tel:     (469) 357-2500
                                              Fax:     (469) 327-0860

                                              OF COUNSEL:
                                              George T. Caplan (CA #043821)
                                              george.caplan@faegredrinker.com
                                              Kristopher S. Davis (CA #193452)
                                              kristopher.davis@faegredrinker.com
                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              1800 Century Park East, Suite 1500
                                              Los Angeles, California 90067
                                              Tel:     (310) 203-4000
                                              Fax:     (310) 229-1285

                                              William L. Roberts (MN # 0212763)
                                              william.roberts@faegredrinker.com
                                              Jonathan W. Dettmann (MN # 0265032)
                                              jon.dettmann@faegredrinker.com
                                              Craig S. Coleman (MN # 0325491)
                                              craig.coleman@faegredrinker.com
                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              2200 Wells Fargo Center
                                              90 South Seventh Street
                                              Minneapolis, Minnesota 55402
                                              Tel:      (612) 766-7000
                                              Fax:      (612) 766-1600

                                              Attorneys for Plaintiff
                                              ASCEND PERFORMANCE MATERIALS
                                              OPERATIONS LLC




COMPLAINT                                                                             Page 21 of 21
 125742415v1
